Earl Warren: Number 122, The Ivanhoe Irrigation District and the State of California, Appellants, versus Courtney McCracken. Number 123, The Madera Irrigation District and the State of California, Appellants, versus Carl F.Steiner. And Number 124, The Madera Irrigation District versus Phillip and Jane E.Albonico. And Number 125, The Santa Barbara County Water District Agency, Appellant, versus Maurice A.Balaam. Mr. Goldberg.
B. Abbott Goldberg: May it please the Court. These four cases are four appeals taken from the decisions of the California Supreme Court, wherein that Court by 4-to-3 decisions held invalid certain statutes of the United States. Those statutes are Section 46 of the Omnibus Adjustment Act of 1926 which incorporates the so-called acreage limitation. Section 9 (c) and 9 (e) of the Reclamation Project Act of 1939 which provides a mode for contracting between the Unites States and water users agencies in California. Presented along with the appealable questions there are also reviewable questions not in themselves appealable. Those reviewable questions are the interpretation of Section 46, Section 9 (c) and Section 9 (e), the interpretation of Section 8 of the Reclamation Act of 1902 whereby federal law refers to state law, and the interpretation of California Water Code Section 23200. And the similar provision in Section 6 of the Santa Barbara County Water Agency Act, whereby, state law refers to federal law and states that state agencies may cooperate with the United States under the Reclamation Act. The Ivanhoe case is the leading case. The other three cases are based upon it expressly by the California court. And in my argument, I will be generally referring to the Ivanhoe case except from time to time as we refer to summaries in the Madera case or in the other three cases which illuminate and explain the Ivanhoe case. The cases arise out of two reclamation projects. The three cases --
Tom C. Clark: Would you include in the federal statutes they listed in this challenge (Inaudible) Section 5 of the Reclamation Act?
B. Abbott Goldberg: No, Your Honor, I did not. The cases arise out of two reclamation projects. Three of them arise out of the Central Valley Project in the Great Central Valley of California. The Santa Barbara case arises out of the Cachuma Project which delivers water to the coastal regions of Santa Barbara County in Southern California. The purpose of both projects, of course, is to make water available when and where needed to support existing irrigated and municipal economies. The Central Valley Project is extremely complex in its physical outline, but it has already been before this Court once and it has been very graphically described by Mr. Justice Jackson in the Gerlach case. He summarizes it as a gigantic undertaking to redistribute the principal freshwater resources of the State of California. In essence, it is a plan, a system of works, whereby water is made available from the Sacramento River in the north to -- which is Sacramento region be relatively, I say relatively, well-watered. It is not well-watered in fact. It is relatively well-watered to the much more arid region in the south, the San Joaquin River. It is done by an exchange. The water of the San -- Sacramento River is taken through the Delta-Mendota Canal from a point near San Francisco Bay, taken south through a giant manmade river, the Delta-Mendota Canal, some 120 miles and put into the San Joaquin River. The San Joaquin River water which is thereby freed from the burden of rights which had here before attached to it is in turn diverted north and south at Friant. It's diverted south through the Friant-Kern Canal which is another manmade river extending 153 miles south from Friant almost to Bakersfield and extending north to the region around Madera. The Government in the gigantic nature of this project can appear from the Government's investment in it. The event -- the investment for the presently authorized features is estimated to come to about $800 million and already expended are about $400 million. Of the amounts that the Government has invested, the irrigators will repay only about $60 million and they will repay this $60 million without interest over a period of at least 40 years. The Cachuma Project has not yet had the benefit of a judicial description. I believe this is the first time the Cachuma Project has been in a federal court. Compared to the Central Valley Project it is a relatively small project. It is a transmountain diversion whereby, the waters of the Santa Ynez River, a small stream in the coastal range in Santa Barbara County, the waters of that river is stored in dams, diverted through a tunnel, the Tecolote Tunnel and brought into the coastal region near the city of Santa Barbara to irrigate the very fertile lands of that coastal region and to supply municipal water to the city of Santa Barbara and to some of the surrounding areas. When I say it's relatively small, I don't mean it's a small project. It's small relative to the Central Valley Project. The Cachuma Project only involves about $50 million. Of these $50 million, the irrigators will repay in the neighborhood of $16 million and will also pay for their distribution systems. These payments also will be without interest. Now, the reason for United States' participation in these projects is financial. The cheap readily accessible water in California has been exhausted for many years. The cheap water, the water that's easy to get at was developed by the early irrigators, beginning in the period about the 1870s and going through the turn of this century. And now, water even in the relatively limited quantities, needed in a project like Cachuma, now water can be made available in California only at great expense and far beyond the capacity of any of the individuals involved and of any of the local areas involved to finance. So far, although, state participation of these things has been hoped for, so far only the United States has demonstrated the financial capacity. One, to undertake these projects, and two, to offer terms to the water users that are within their ability to bear. Important in this case is the subsidy to irrigators and it's obvious that this subsidy is very large. As Chief Justice Gibson points out in his dissent in the Ivanhoe case, the irrigators pay less than one-fifth of the cost assigned to irrigation. But since the portion that they pay is paid without interest, the subsidy in fact is even greater because the longer the payment period and the higher the rate of interest that is used to compute the subsidy, the greater will be the subsidy in fact. Now, it's extremely difficult to say just what fraction the irrigators are paying, but it seems to be some place between a tenth and a twelfth. And I mention this not as truly indicative but is illustrative of the fact that the subsidy is very, very large. Tied to this subsidy is the problem which we believe is the central problem in this case, and that is the problem of the acreage limitation. The acreage limitation in essence is this, no lands in excess of 160 acres in one ownership are entitled to receive project water through project works, unless the owners of those excess lands agree to sell the lands at a non-speculative price. And a device is provided, permitted by the statute and provided in the contracts for the assessment of these land's determination of prices and a mode of disposition. Now, the purpose of the acreage limitation, of course, is to ensure a widespread distribution of this very large subsidy which is being offered by the Government to the irrigators. In -- in essence, it's simply this, the acreage limitation exists so that a person won't be subsidized more just because he happens to own more.
Speaker: And the irrigators are not allowed to do this?
B. Abbott Goldberg: The acreage limitation, sir --
Speaker: No, the irrigators. Who -- who are the irrigators?
B. Abbott Goldberg: Who are irrigators? Irrigators as distinguished from municipal uses are these, irrigators are farmers, people who put water on the land to grow crops. There is no acreage limitation applicable to municipal users, but I doubt that the -- the users of Cachuma Project, I doubt if there's anybody in this country wealthy enough to own a 160 acres in the City of Santa Barbara in municipal area or anyway, so that question has never come up. The limitation applies to water for irrigation. The acreage limitation does not mean that the excess owner must sell his land. The excess owner can keep his land and irrigate it with whatever sources of irrigation he has used in the past.
William J. Brennan, Jr.: Does that anything as a practical matter?
B. Abbott Goldberg: Yes, Your Honor. It means a great deal as a practical matter. As a practical matter, irrigation was going on in these areas long before. I was speaking of the Central Valley Project just for the sake of clarity. Irrigation was going on in these areas long before the Central Valley Project is constructed. Irrigation was going on, on the basis of ground water. Of course, it's not physically correct to -- to say this but this provides a helpful analogy, I think. You can think -- you can think of these vast alluvial areas in California such as the Central Valley as a sort of an underground lake and water was pumped out of that underground lake and used for irrigation from the time when cheap company devices and cheap power became available. That is beginning, a period about 1910 and growing in intensity through the 1920s. That ground water was rather speedily exhausted. By the middle of 1920s this underground lake had either been drawn dry in some parts or the levels had been reduced to the point where it was no longer economical to pump. So, the Central Valley Project came in being not merely to supply water on the surface, turn it out of canals under the farmer's land, but also to replenish the underground because fortunately, this underground lake is in many areas replenishable. And the Central Valley Project is a device in part to use this vast underground reservoir, use it to its best advantage which leads to another point, Your Honor. And that is although we say the acreage limitation means that a excess land on it cannot get water for his excess lands through the distribution systems, through the project works. In point of fact, if you have areas where excess -- where water is being applied to the surface, imported and the applied to the surface, that water will move, it will percolate, it will replenish the ground water in the physical area involved, not in the immediate area in which it is applied. So that you do have a very real possibility that the excess owners do get water from the project, although, they don't get it through the project's distribution systems. And finally, if I haven't made this clear, the excess owner can get water for 160 acres of his land just the same as anybody else. This limitation applies only to the so-called excess land. It also applies only to 160 acres in one ownership and due to an administrative interpretation of the California Community Property Laws, it has been held that a marital community can own 320 acres, husband and wife, so that in many instances we should be talking about 320 acre limitation rather than 160. And perhaps this is not necessary but I will say this, a 160 acres is not a small piece of land. It's a mile long and a quarter of mile wide, and it's a -- I would hate to have to plow it on a hot day. The acreage limitation is the central project, is the central problem in this case and it comes up in the guise, can the California Irrigation Districts apply the acreage limitation? Phrased in the terms of Mr. Justice Shank's opinion, the question is, can the United States acquire the sort of water rights, the sort of title to water which the California court believes is necessary for the imposition of the acreage limitation? And our problem at the outset and particularly under this Court's reservation of the problem with jurisdiction, our problem at the outset is, is this a federal question merely going to the capacity of California Irrigation Districts or is it a federal question going to the capacity of the United Sates? We submit that it is the latter and that it is only the latter. To -- to see that it is only a federal question, unfortunately, we have to go through a rather dreary exegesis of the California court's opinion. The California court starts out with the proposition, they say this question of the application of the acreage limitation cannot be answered without reference to the title to the waters involved. And they say the power to control these waters depends upon the sort of title that the United States can acquire. And although we talk about title in these cases, we're really talking about the power to control. California court discusses the acquisition of rights by the United States. The United States has acquired a vast variety of water rights in the Central Valley Project. They've acquired rights by outright purchase. They have acquired rights by exchange, that is exchanging the Sacramento water for the San Joaquin water. They have acquired rights by appropriation or applications to appropriate on their own behalf. They have acquired rights by the assignment of state applications to appropriate made in contemplation of the project. And finally, as pointed out in the Gerlach case, they have acquired rights by the process of eminent domain. And the California courts says, all these rights are nevertheless insufficient to enable the United States to apply the acreage limitation because the -- these rights are tainted. They are -- they are subject to a trust. They -- the trust exists to provide everybody in the State of California with an aliquot share of this water and the United States is bound by this trust, which adheres to the water rights that is acquired, bound by this trust to deliver water to everybody, regardless of the limitations and conditions placed on the conduct of the United States by the applicable federal statutes. And how do they come to this conclusion? Well, they say the United States cannot acquire the rights of the -- that United States in effect cannot extinguish this trust. The United States cannot acquire an unlimited title .Why can't the United States acquire an unlimited title? Because Section 8 of the Reclamation Act states that state water law shall be respected by the Secretary of the Interior in the conduct of reclamation projects. Now, I do not wish to discuss it at this moment the merits of that contention. I want to point out that it is a federal question. And that the case turns on this federal question, I believe can be demonstrated by indirection. Consider what the California court says about the situation that would exist if the United States could acquire an unlimited title. Suppose the United States could acquire an unlimited title, would the result of the case be the same? The answer is no. California court in its expressed language says that this question of limited title comes up only because the United States cannot get a fee simple title. And then they say, consider the analogy of public lands. Now, you'll recall that historically in the distribution of public lands under the Homestead Acts, there was a similar or similar limitations. The patent would be issued only for 160 acres, some cases 320. And the California court discusses this situation and says, of course, the United States could do that with regard to the public lands because it owned the public lands, it had all the rights of proprietorship. So presumably, if the United States could acquire the water rights involved here, it too would have all the rights of proprietorship with regard to the water and could be distributed subject to the limitations which Congress sees fit to impose.
Earl Warren: Mr. Goldberg, did this Court hold that the United States cannot acquire the same kind of title that a private appropriator had acquired?
B. Abbott Goldberg: I would say, yes, but that is a construction of the opinion. I don't recall --
Earl Warren: I beg your pardon.
B. Abbott Goldberg: I -- I would answer the question, yes, but that is my construction of the opinion. I don't call -- recall that the California court discusses it expressly in those terms. Certainly --
Earl Warren: You differentiate between -- between the interest of the United States, let us say on the water rights that it purchased, distinguished from the water rights that an ordinary individual would have by appropriation or otherwise.
B. Abbott Goldberg: They lump all the United States rights together and they say that all the United States rights are subject to this trust. I will try to find their --
Earl Warren: But, if they make -- they make no -- if they make no comparison between the rights of the United States and private appropriators, then you need to take your time, Mr. Goldberg, (Inaudible).
B. Abbott Goldberg: Thank you. The -- the one thing that I would like to make clear in response to your question, Mr. Chief Justice, is that they treat the United States' rights from whatever source acquired as being subject through the trust.
Earl Warren: And -- and that's -- that's the reason that the United States is lifted in its office. Is that -- is that the portfolio of the opinion because of the trust and not because of the section of the Reclamation Act?
B. Abbott Goldberg: Well, it's actually both.
Earl Warren: Both? All right. Okay. Proceed.
B. Abbott Goldberg: The -- the --
Earl Warren: That's your answer.
B. Abbott Goldberg: The United -- the United States can't have -- can't get rid of the trust because Section 8 requires it to observe state law. Now, the appellees argue that this case -- the description I've given of this case, of course, is not correct. And that the -- in fact, the opinion does not depend upon the construction of the powers of the United States, the authority of the United States to acquire what it needs and to use it in accordance with federal law. They say that this case concerns merely the power of California Irrigation Districts to enter into this kind of contract. Now, of their argument, I must say this, that their argument is an interpretative argument. It is not a descriptive one. I have tried in my argument to paraphrase the language of the California court. The appellees on the other hand, I believe are arguing their own private conceptions of what must have been in the mind of the California court when it reached its conclusion. For example, the appellees described the so-called debtor-creditor relationship, which the United States says -- excuse me, which the California court says exist between the United States and the districts. And they say of this debtor-creditor relationship that of necessity, that is their language, of necessity the California court was looking at state law. Well, the California court apparently felt no such necessity because this language it says in considering the debtor-creditor relationship, we are considering, “Applicable federal law.” They did not refer to state law and for good reason, there is no state law that is particularly applicable to the situation they were describing. A second example, in evaluating the acreage limitation, the appellees say of the California -- say the California court held that the acreage limitation would collide with California Constitution, Article I, Section 11. California Constitution, Article I, Section 11 is a Section which simply says that all uniform laws must have a general operation. The only problem with the appellees argument is that the California court never mentioned Article I, Section 11 if there is a reference to Article I, Section 11 and we have been diligent trying to find it. We have not found it in the Court's opinion. Instead, the California court talks in terms of the acreage limitation as denying equal protection. Well, we believe that this very significantly indicates reliance on a federal ground because there is no Equal Protection Clause in the California Constitution and it would seem, under those circumstances, when the California court is talking about equal protection, it must be speaking in federal terms because that's the only constitution where the language exists. Similarly, the appellees have a reference to California Water Code Section 22252, which is a Section providing for the distribution of water by paying tolls. The distribution of water by irrigation districts by paying tolls and says that the water must be distributed equitably among those users offering to pay the toll. Well again, this is not a section upon which the California court relied. It's something that has been read in by the appellees in their interpretation of the Court's opinion. Finally, the appellees lay considerable stress upon California Constitution, Article I, Section 13 which contains the California version of the Due Process Clause. And they seek to rely on the rule stated in Lynch against New York, that where you have a State Constitution involved and a Federal Constitution, the two being the same, this Court will assume that the question is based on the State Constitution rather than the federal one.
Speaker: Could I ask you a question, I just wanted --
B. Abbott Goldberg: Yes, certainly, Your Honor.
Speaker: I just wanted to get the -- to make sure I'm aboard -- being with your argument. Did I understand it, what you're arguing is that the California decision properly read depends wholly on the construction of federal statutes and hence, if the California court was wrong, it should lead to the reversal of the judgment, is that right?
B. Abbott Goldberg: Yes.
Speaker: As distinguished from your adversary's argument that what the California court really held was that under California law these California Irrigation Districts were not authorized to contract with the Government.
B. Abbott Goldberg: That's right.
Speaker: In which case, the Federal Government -- this Court at least couldn't do anything about it except to send the case back or perhaps send the case back.
B. Abbott Goldberg: I'm not going to agree with your qualification.
Speaker: Well, I'm just trying to get abreast.
B. Abbott Goldberg: Well, you're -- you're -- you're very much abreast. I -- I'll try to illustrate --
Speaker: You're very clear. I just want to make sure that I was equally fair in my own thing.
B. Abbott Goldberg: Thank you, Your Honor. The -- the last point, however, about the capacity of the irrigation districts, as we say in a footnote in our reply brief, we -- we are so certain the California law has endowed these districts with all the capacity that they need. That we have not considered the question of what would happen if they didn't have capacity.
Speaker: I see.
B. Abbott Goldberg: Now, if they didn't have capacity, quite a different question would be raised, and that would be whether the federal law has itself endowed them with capacity whether the United States --
Speaker: Or it could.
B. Abbott Goldberg: -- as itself taken over these districts as instrumentalities --
Speaker: Yes.
B. Abbott Goldberg: -- to achieve the general welfare. The -- the point that I was trying to make, however, with regard to the reference to the State Constitution is this, that one -- one of the references that the appellees make is absent. The one that is present is not controlling, because what is being tested here? What's being tested in these cases is a federal statute, and whether that federal statute is being tested against the State Constitution or a Federal Constitution, to us, seems to be inevitably a federal question and nothing but a federal question. Now, I -- I don't mean you stand here to argue that a federal statute can be tested against the State Constitution. I -- I have looked with great diligence and some of my colleagues for a case where this has happened before, and we have found only one that is the ex parte Western National Bank where a state court has tested a federal statute against the State Constitution. And in that case without discussion of the jurisdictional problem, this Court assumed jurisdiction. I believe they affirmed the case, but they assumed jurisdiction and -- and considered the case without question. Now, we believe that we should discuss in interest of priority, the possible language -- the language in the California court's opinion that could possibly lead to the conclusion that this was based on state grounds. There are at least three such passages, the appellees mentioned two, but we believe that there's a common answer to offer that. The common answer is this, that correctly read, you will find that all of these statements are involved, interwoven, intermingled, however you wish to use it, intertwined with the decision of the federal question. The -- the first of these statements is with reference to California Water Code, Section 22250 and it appears in the appendix to the jurisdictional statement where the opinion is reprinted at pages 46 and 47. And the California court says, “The duty of both contracting parties,” and if the Court please, notice that language, the duty of both the contracting parties, both the United States and the district, so that we have a federal question as to the United States right there. In the performance of their obligation is set forth in Section 22250 of the Water Code, providing for apportionment of water ratably to the assessments paid by the landowner. And then the Court says at the end of the quotation, “No pertinent exceptions on appeal.” Now, the California court was well aware of Section 23200 of the California Water Code which it discusses a little further on, on page 51. And -- and Section 23200 is, I believe, worth the attention of this Court because it shows how far the State of California has gone in trying to make this form of cooperation possible. Section 23200 is part of the Irrigation District Law -- excuse me, Irrigation District Federal Cooperation Law. That law states generally that the districts may cooperate with the United States under the Reclamation Act and all other Acts of Congress or amendments there are or supplements thereto permitting cooperation. And then it says expressly, “All water, the right to be used of which is acquired by a district under any contract with the United States, shall be distributed and apportioned by the district in accordance with the applicable Acts of Congress.” So how -- in my little quotation on page 46 and 47, how does the California court say there is no pertinent exception? It says 2300 -- 23200 does not apply because the United States cannot secure an unlimited title. So we have, I submit, a clear case of the interweaving of the state and federal question if in fact the statement with regard to 22250 is a state question in the first place. It is a state question which has been resolved in the light of the Court's determination of the federal question. Similarly, a reference to the second Validating Act of 1949 which has been emphasized by the appellees, the reference appears at page 59 of the appendix to the jurisdictional statement. And the paragraph ending on that page, the last sentence, it says, “In addition, any validating Act could not have confirmed the 160-acre limitation for the obvious reason that the legislature could not therefore -- could not have therefore constitutionally authorized it. Or obviously, this ties to the holding that the United States cannot acquire the title that it needs because if these water users have a trust title or trust right of some sort which the United States cannot acquire, it denies them due process not to honor that title. So the reference to the constitution appears to us to be a mere reiteration of what the Court has previously said. And finally, on page 63 of the statement, there appears a recapitulation by the California court. In the paragraph number 5 of the Court's opinion it says, in delivering water to the opinion, the -- excuse me, in delivering water to the district, it is not competent for the United States or the district either or both to discriminate against the present and potential water users on the basis of the land owned by them. And that the 160-acre limitation contained in the Reclamation Act is inapplicable to the subject matter of the contract and is improperly contained therein. And I submit that reading the opinion as a whole, the reason that the acreage limitation is inapplicable simply refers us back to the problem, it is inapplicable because the United States can't acquire sort of rights, the California court thinks it's necessary to make it applicable. Now, and perhaps this is the proof in the pudding with regard to the case being based on state and federal grounds. We have involved here the Santa Barbara district. Santa Barbara County Water Agency is not an irrigation district. And it must be clear, if I have not made it so, that when we speak of irrigation districts, we are speaking of that peculiar form of place like municipal or public corporation known as an irrigation district under the California law, organized under the Irrigation District Act. There are a wide variety of districts in California having irrigation functions that are not known as irrigation districts. Now, the Santa Barbara County Water Agency and the County Water Districts which are its subcontractors are not irrigation district, although, they serve an irrigation function but within the artistic sense that I try to describe, they are not irrigation districts. The limitations of Section 22250 upon which so much reliance is placed by the appellees, do not apply to the Santa Barbara County Water Agency and to its member unit, the County Water Districts or the City of Santa Barbara. There's simply no such requirement in the California statutes referring to them. Yet, the California court has decided the Santa Barbara case on the basis of the Ivanhoe case. Well, since there is no common state ground, it would follow that the case must be based on the common federal ground and only based on the common federal ground.
Felix Frankfurter: Why do you qualified in only under federal grounds? It's indicated a little earlier that there is -- there is a federal problem, that's the matter of this Court to (Inaudible)?
B. Abbott Goldberg: I've qualified it only under federal ground, Your Honor, because we have tried to analyze this case and consider what possible state grounds -- common state grounds there might be and we have found them. But I -- I do agree with you by --
Felix Frankfurter: It could be right. All I'm saying is that undue burden of the (Inaudible) --
B. Abbott Goldberg: Well, we take -- we're trying to take the cases badly against this as we can. Now, with regard to the merits, I'm sorry to use so much time on jurisdiction, but we're again trying to obey the admonishment in this Court's rules to --
Speaker: Well, your argument reaches way beyond jurisdiction, doesn't it? It reaches into relief because I would assume that you might -- you might have jurisdiction in some federal question here but if there was one, but that would not necessarily mean that we could give you the relief that you're talking, put forward.
B. Abbott Goldberg: Well, the relief that we ask, Your Honor --
Speaker: Is reversal.
B. Abbott Goldberg: Is reversal. Unfortunately -- unfortunately, even if we succeed in obtaining a reversal that does not necessarily mean the end of this litigation. There has been at least in the Ivanhoe and Madera cases, there has been a state ground left open.But the California court simply hasn't determined, so we can't say with any assurance what will happen to the cases if they are reversed. On the merits and -- and I will --
Earl Warren: Could you state briefly the state question left open, Mr. Goldberg?
B. Abbott Goldberg: Yes, Your Honor. The state question left open concerns notice of election. These districts cannot -- cannot enter into contracts of this sort with the United States without having a vote of their electorates. And the notices of election were attacked as being defective and the California court said we will not pass on this attack on the notices of election because we're reversing the cases, they're going to have to go back to new contracts anyhow and it's not necessary for us to determine that question. Well, if this Court in turn reverses, it will be necessary for the California court to determine the problem of the election.
Felix Frankfurter: Could you -- could you have initiated this litigation or litigation like it in the Federal District Court in California? Are you asserting a federal right or are you resisting a denial, an obstruction? So I leave my first question .Could you -- could you bring any (Inaudible)?
B. Abbott Goldberg: Not that I'm aware of. The -- these are special proceedings. I -- it's always difficult to state the negative. I'll simply say I know of no counterpart under the federal practice whereby they might be brought the --
William O. Douglas: Or whether declaratory judgment.
B. Abbott Goldberg: That's a possibility, but Section 46 refers to proceedings for confirmation. And as you undoubtedly know, Mr. Justice Douglas, there exists in the west rather commonly the so-called confirmation proceedings. These proceedings they say they're in rem, these proceedings whereby the possible objectors to district activity can be precluded and this is one of those proceedings.
Felix Frankfurter: I didn't mean to -- you to comply that mostly it could be their equivalent because you're certain to get a suit from the federal court, federal claim may not be involved (Inaudible).
B. Abbott Goldberg: I -- I understand that, Your Honor. I thought you were asking me about the -- really, really rather strange proceeding whereby these cases have been found.
Felix Frankfurter: This is a lawful proceeding, isn't it?
B. Abbott Goldberg: I beg your pardon?
Felix Frankfurter: This is a lawful proceeding.
B. Abbott Goldberg: Yes. It's something that's been used in California --
Felix Frankfurter: It's a form of what Justice Douglas had suggested --
B. Abbott Goldberg: Yes.
Felix Frankfurter: The form of declaratory judgment.
B. Abbott Goldberg: Yes, yes, yes. (Inaudible) describes this with all their panoply. He describes it simply as a form of declaratory relief. On the merits, I would simply like to say this. The appellees write a great deal about coercing the state, overwriting state law, trying to assume a sort of foreboding presence of the United States in the State of California. If there is one thing that is clear in these cases it is that there is no overwriting of state law. I've already read Section 23200. I'll refer to the Irrigation District Federal Cooperation Law, if -- if plain words have any meaning, the State of California through its legislature has and has for many years done everything it could to make these contracts possible. Furthermore, with all the talk that we have had about title to water, we must say that we don't, for one moment, believe that title to water is really involved in these cases. What is involved in these cases is the use of federally owned facilities. If any of these people have a title to water, they're presumably as free as they ever were to go and get that water from. Mr. McCracken, who lives some hundred miles from the San Joaquin River, can through his own benefit -- through his own unaided efforts to get water out of the San Joaquin River, there's nothing in this contract that prevents him from doing so. These contracts concern only the limitations imposed on federal service through federally owned works. Finally, the appellees argue, well, this is an extension of the general welfare power, such an extension that it will destroy the limited form of Government as we have heretofore known it. We think the reply to that is rather short. The limitation on the general welfare power is a limitation that it'd be exercised for the welfare of the nation. And certainly it would be paradoxical to say that the general welfare power may be exercised for the welfare of the nation, but it must be exercised subject to each particular local control as you happen to find it from state to state. On the acreage limitation, I'll ask a simple question then I'll answer it, I hope I answer it. If the acreage limitation is causing these districts so much trouble, why don't you simply let the excess landowners out of the districts? Why not get rid of them? Well, the answer to that is you cannot allow the excess landowners out of the districts because as I told Mr. Justice Brennan earlier, there is a very real ground water benefit in these areas. There is a direct benefit possible to the excess landowners. I say possible because it becomes of course a question of fact as to each parcel whether that direct benefit exists. And two, there is an indirect benefit. The California court, and I think this is common with the courts of the nation generally, has held that you don't need a direct benefit to keep lands in assessment districts, an indirect benefit is enough. And these lands get all the indirect benefits with the exception of that increment of value which is due to getting to water through the surface distribution system. I say, I've exhausted most of my time, if the Court please, I would like to save the rest or whatever remains to me for rebuttal.
Earl Warren: You may.
B. Abbott Goldberg: Thank you.
Earl Warren: Mr. Davis.
John F . Davis: If the Court please. The concern of the United States with the outcome of this case is that since 1902 when the Reclamation Act was passed, the United States has spent $3.25 billion on reclamation projects, almost all of which have been subject to this 160-acre limitation. In this project alone in California, $800 million is involved. The Supreme Court of California has held invalid the contracts which contained this limitation. Unless this judgment is reversed or unless the California Legislature Acts or Congress recedes from its historic position, development of reclamation projects in California will have to stop. In this case, I'm happy to say that the United States is on the same side as the Attorney General of California all the way, and in view of our many arguments with respect to water rights, it's a pleasure that for once we can expand together on the water rights problem. I think that I have never worked on a case where the really simple issues that are involved have become so nearly submerged in lawyer's thought. In this -- I think it comes from the nature of the opinion that we're dealing with. Because of this opinion, lawyers feel that on one side we feel we have to support or attack everything that is said in this tremendous volume of opinion. And as a result, we sometimes forget what the real issues in the case are. If we look at what the Court did in this case rather than what the Court said, the case is essentially simple and I think will give us no difficulty. What the Court did was to decide that the Bureau of Reclamation had no authority to impose a 160-acre limitation. And that I submit is -- is purely and simply a question of federal law which this Court had jurisdiction of. Now, the -- the large landowners dispute this. They say that the Court did not decide on the authority of the Bureau of Reclamation but instead decided the case on the -- on what authority the irrigation districts in California had. That the -- you have to have two parties through a contract and the irrigation districts had no power to enter into this contract. The contracts are void for that reason. Most specifically, the Supreme Court was anxious not to follow that route. If they had followed that route, it would have meant cutting off water in California. If they have sustained in their position that the Federal Government had no power to impose the limitation, then the water continues to come to California and it comes to California without the 160-acre limitation. But if on the other hand they should have held that the irrigation districts have no authority to make this contract while the Federal Government has, then since the Reclamation Bureau is under injunction from Congress to impose the condition, it would merely mean that it would stop the water coming entirely. In other words, the -- the reason that California specifically wanted to base its opinion on federal law rather than on state law was if they wanted to get the water without the condition, they didn't want to shut off the water. Now, the -- the decision, the specific action of the Court in the third one of these cases, the Albonico case against Madera Irrigation District, makes specific what I've been saying. In that case, we didn't have a procedure to validate a contract. Instead we had a mandamus proceeding by a person who held excess land. And he brought a proceeding to have the district ordered to do one of two things, either to exclude him from the district so he'd no longer be subject to the district taxes, or to require that the water be given him without restriction to his excess land. The superior court, the lower court, the trial court in the case, gave him this relief in the alternative. They said, “The district should either exclude him and excuse -- excuse him from paying the taxes, or they should give him water for all of his land.” The Supreme Court of California specifically said, “He is entitled to the water. We are not going to give him the alternative relief because he is entitled to get this water.” So they struck out the alternative relief and just said that he should get the water for all of his entire acreage. It is impossible for the Supreme Court to have reached that decision unless they had held that the Federal Reclamation Bureau had no authority to impose the condition. They would have had to have given the alternative relief unless they were following the federal ground.
William O. Douglas: That's the Madera case.
John F . Davis: That's the -- that's the Madera case, the Albonico case. But may I say this, that the decision in that case is based specifically -- it is said to be based by the Supreme Court, is said to be based on the Ivanhoe case. So, this is I think an indication by the Court, that all of the cases are decided on the same basis, namely, the -- the authority of the Bureau of Reclamation. I think it is time that we got to the merits of this case. There are really two questions involved in the merits. The first of the question of construction and that is, did Congress intend the 160-acre limitation to apply to the lands in the Central Valley Project? And the second question is a constitutional question, if Congress intended the 160-acre limitation to apply for it to constitutionally impose it? The court below solved the interpretative problem by saying that the limitation is found in a title of the code which deals with public lands and that these aren't public lands, and that therefore, the limitation should be construed properly to apply only to public lands. The appellees don't even present that argument to the Court. I don't know whether they would attempt to support it or not. Actually, the very language of the statute makes this an impossible construction. In the language of the statute which by the way appears in the appendix, this red-colored volume at page 237 and the top of 238, refers to such contracts -- contract or contracts with irrigation districts here and before referred to shall further provide that all irrigable land held in -- held in private ownership by any one owner, and then it goes on with the provisions as to the limitation. And in doing this, it -- it followed the pattern which had previously been followed in the 1902 Act. Turning back two pages to the original 1902 Act, we find in Section 5, no rights to the use of water for a land in private ownership shall be sold for a tract exceeding 160 acres. The Supreme Court of California did not attempt to explain its interpretation and I think the language shows that it is improper. The argument which appellees do present here is that Congress has shown an intent to follow state law when it comes to the distribution of water. And they based this argument, of course, upon the fact that Section 8 of the original 1902 Act specifically states that the Secretary of Interior in carrying out his duties under the Reclamation Acts shall follow state law. This is the same Act I may say which at the same time said that no water shall be delivered to any acreage in exact -- in excess of 160 acres in one ownership. So the problem there is really a problem of construction, a question of whether the -- the injunction to the Secretary of Interior to follow state law shall control or the injunction that water shall not be delivered to more than a 160 acres.
Felix Frankfurter: Do you say those provisions were the same Act?
John F . Davis: They were originally in the -- in the 1902 Act. We are specifically concerned with -- with the 1926 Act which repeats for the specific --
Felix Frankfurter: (Inaudible) the original Act included?
John F . Davis: Yes. It --
Felix Frankfurter: Given the relation of the two sections?
John F . Davis: We find -- yes, well, it's the -- the Reclamation Act of 1902 with Section 5 which is the acreage limitation appears on page 235 of this red-back volume and Section 8 is on 236.